                                          Case 3:19-cv-07630-MMC Document 19 Filed 04/30/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THERESA BROOKE,                                 Case No. 19-cv-07630-MMC
                                                         Plaintiff,                      ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART DEFENDANT'S
                                                   v.                                    MOTION TO DISMISS AND DECLARE
                                  9
                                                                                         PLAINTIFF VEXATIOUS LITIGANT;
                                  10     GRAND HYATT SF LLC,                             DISMISSING COMPLAINT WITH
                                                                                         LEAVE TO AMEND
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Grand Hyatt SF LLC's "Motion to Dismiss Complaint

                                  14   and Declare Plaintiff a Vexatious Litigant," filed March 3, 2020. Plaintiff Theresa Brooke

                                  15   has filed opposition,1 to which defendant has replied. Having read and considered the

                                  16   parties' respective written submissions, the Court rules as follows.2

                                  17          In her complaint, plaintiff alleges she "went online to [d]efendant's website to rent

                                  18   rooms," that she "wanted to rent [d]efendant's Executive Suite or Presidential Suite," but

                                  19   that she "did not reserve the room" as neither suite is "ADA accessible." (See Compl.

                                  20   ¶ 10.) Based on said allegations, plaintiff asserts a claim under the Americans With

                                  21   Disabilities Act ("ADA"), as well as a state law claim under the Unruh Civil Rights Act.

                                  22   A. Dismissal of Complaint

                                  23          Defendant seeks dismissal of both claims asserted in the complaint.

                                  24

                                  25          1
                                                Plaintiff's "opposition" consists of a statement that, rather than file an opposition in
                                  26   this action, she has incorporated by reference her opposition to a motion to dismiss filed
                                       in another case, specifically, Brooke v. IA Lodging Santa Clara LLC, Case No. 19-7558
                                  27   NC.
                                              2
                                  28              By order filed April 23, 2020, the Court took the matter under submission.
                                            Case 3:19-cv-07630-MMC Document 19 Filed 04/30/20 Page 2 of 4




                                  1                  1. ADA Claim

                                  2            Defendant argues plaintiff's ADA claim is subject to dismissal for lack of standing

                                  3    and for failure to state a claim. As set forth below, the Court finds the ADA claim is

                                  4    subject to dismissal on both of those grounds.

                                  5            First, as to standing, an ADA claim is subject to dismissal at the pleading stage

                                  6    where the plaintiff does not allege what "barriers" exist at the defendant's place of

                                  7    business and "how his disability was affected by them." See Chapman v. Pier 1 Imports

                                  8    (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011) (directing district court to dismiss complaint

                                  9    for lack of standing, where plaintiff alleged he "encountered architectural barriers" at

                                  10   defendant's store but "never allege[d] what those barriers were"). Here, although plaintiff

                                  11   alleges that neither of the two suites she sought to reserve is "ADA accessible" (see

                                  12   Compl. ¶ 10) and that each has a "barrier" or "barriers" (see Compl. ¶ 15), plaintiff fails to
Northern District of California
 United States District Court




                                  13   allege any facts to support her conclusory statements, i.e., she has not alleged "what

                                  14   those barriers were," let alone how her "disability was affected by them." See Chapman,

                                  15   631 F.3d at 954.

                                  16           Second, even assuming, arguendo, defendant's Presidential Suite and Executive

                                  17   Suite are in some manner inaccessible, the ADA does not require a hotel "to offer an

                                  18   accessible and non-accessible version of the same room type," such as "a Presidential

                                  19   Suite"; rather, a hotel must "dispers[e]" accessible rooms "among the various classes of

                                  20   guests rooms" it offers. See Brooke v. Rihh LP, 2020 WL 788889, at *4 (N.D. Cal.

                                  21   February 18, 2020). Put another way, a hotel must offer "comparable, not identical,

                                  22   choices for guests with accessibility needs." See id. Consequently, plaintiff's ADA claim

                                  23   is subject to dismissal, as plaintiff fails to allege facts to support a finding that defendant's

                                  24   other suites, none of which she asserts are inaccessible, are not "comparable" to the

                                  25   suites she contends are inaccessible. See id.

                                  26           Accordingly, plaintiff's ADA claim will be dismissed, with leave to amend to cure

                                  27   the deficiencies identified above.

                                  28   //
                                                                                       2
                                          Case 3:19-cv-07630-MMC Document 19 Filed 04/30/20 Page 3 of 4




                                  1                      2. Unruh Civil Rights Act Claim

                                  2             The Court's jurisdiction over plaintiff's state law claim is supplemental in nature.

                                  3    (See Compl. ¶ 5 (citing 28 U.S.C. § 1367).)

                                  4             Where, as here, the district court will "dismiss all claims over which it has original

                                  5    jurisdiction," the district court may decline to exercise supplemental jurisdiction over the

                                  6    remaining state law claims. See 28 U.S.C. § 1367(c)(3). In this instance, as the case

                                  7    remains at the pleading stage, and there are no apparent considerations weighing in

                                  8    favor of retaining jurisdiction over the state law claim, the Court finds it appropriate to

                                  9    decline to exercise supplemental jurisdiction as to said claim.

                                  10            Accordingly, plaintiff's state law claim will be dismissed, without prejudice to filing

                                  11   in state court, or, in the event plaintiff amends her ADA claim, to realleging it in the instant

                                  12   action.3
Northern District of California
 United States District Court




                                  13   B. Vexatious Litigant

                                  14            Defendant argues plaintiff is a vexatious litigant and should be subject to a pre-

                                  15   filing order limiting her ability to file in the future any complaint asserting ADA claims.

                                  16   (See Def.'s Mot. at 15:20-22.) In support thereof, defendant notes plaintiff has filed in the

                                  17   past four and a half years hundreds of actions alleging ADA claims (see Def.'s Req. for

                                  18   Judicial Notice Ex. 17), including, in this District, sixteen recently filed actions against

                                  19   other hotels (see id. Exs. 1-16).4

                                  20            Before a district court may issue an order finding a litigant to be vexatious and

                                  21   imposing pre-filing restrictions, (1) "the litigant must be given notice and a chance to be

                                  22   heard," (2) "the district court must compile an adequate record for review," (3) "the district

                                  23   court must make substantive findings about the frivolous or harassing nature of the

                                  24   plaintiff's litigation," and (4) "the vexatious litigant order must be narrowly tailored to

                                  25
                                                3
                                  26                Should plaintiff elect to amend her ADA claim, she may also amend her state law
                                       claim.
                                  27            4
                                               Defendant has provided a copy of the complaint filed in each of those sixteen
                                  28   actions. (See id.)

                                                                                        3
                                          Case 3:19-cv-07630-MMC Document 19 Filed 04/30/20 Page 4 of 4




                                  1    closely fit the specific vice encountered." See Molski v. Evergreen Dynasty Corp., 500

                                  2    F.3d 1047, 1057 (9th Cir. 2007) (internal quotations and citation omitted).

                                  3           Here, the record presently before the Court is insufficient to support a vexatious

                                  4    litigant order. The Court has reviewed the dockets of the sixteen cases plaintiff recently

                                  5    filed in this District, and notes that none has been resolved on its merits; although some

                                  6    have been dismissed, no finding of frivolousness or harassment was made in connection

                                  7    with any such dismissal.5 Further, the Court has not been provided with any documents

                                  8    pertaining to the other cases plaintiff has filed. Lastly, although the Court will dismiss the

                                  9    instant action, the Court, as noted, will afford plaintiff leave to amend, and, consequently,

                                  10   it is, at best, premature to determine at this time whether the instant action is frivolous or

                                  11   harassing.

                                  12          Accordingly, defendant's request for an order finding plaintiff a vexatious litigant
Northern District of California
 United States District Court




                                  13   will be denied.

                                  14                                          CONCLUSION

                                  15          For the reasons stated above, defendant's motion is hereby GRANTED in part and

                                  16   DENIED in part, as follows:

                                  17          1. To the extent the motion seeks dismissal of the complaint, the motion is

                                  18   GRANTED, and the complaint is DISMISSED with leave to amend. Any First Amended

                                  19   Complaint shall be filed no later than May 22, 2020.

                                  20          2. To the extent the motion seeks an order finding plaintiff a vexatious litigant, the

                                  21   motion is DENIED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 30, 2020
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25
                                              5
                                  26             Half of the sixteen cases have been voluntarily dismissed, five unilaterally by
                                       plaintiff and three by stipulation; one case was dismissed by the district court for failure to
                                  27   prosecute after plaintiff did not appear at two case management conferences. The Court
                                       has no information as to the circumstances underlying the voluntary dismissals, and the
                                  28   other seven cases remain pending.

                                                                                      4
